Case 2:21-cr-00007-Z-BR Document 23 Filed 04/09/21 Page1of1 PagelD 51

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS APR -9 2001
AMARILLO DIVISION
CLERK, U.S, DISTRICT COURT
UNITED STATES OF AMERICA § yl
: 5
Plaintiff, §
§
v. § 2:21-CR-7-Z-BR-(1)
§
MONICA MONEYMAKER §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 24, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Monica Moneymaker filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Monica Moneymaker was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Monica Moneymaker; and ADJUDGES Defendant Monica Moneymaker guilty of Count One of the

Information in violation of 18 U.S.C. § 371. Sentence will be imposed in accordance with the Court’s

hy fain

MAJAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

sentencing scheduling order.

SO ORDERED, April 9 , 2021.
